Citation Nr: 1709721	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  13-14 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for coronary artery disease, due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969, to include service in the United States Army Pacific (USARPAC).  He was awarded the Vietnam Service Medal and the Vietnam Campaign Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, in which the RO denied service connection for heart disease.

In November 2010, based on the addition of ischemic heart disease to the list of diseases that are associated with exposure to "herbicide agents" during active military service (see 75 Fed. Reg. 53, 202 (Aug. 31, 2010)), the RO conducted a special review of the Veteran's claims file mandated by the United States District Court's orders in Nehmer v. U.S. Department of Veterans Affairs, and issued another rating decision.  In that rating decision, the RO confirmed and continued the previous denial of service connection for heart disease.  The Veteran timely appealed the RO's denial of the claim.


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran has a current diagnosis of an ischemic heart disease.

2.  The evidence is at least evenly balanced as to whether the Veteran served in Vietnam.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, coronary artery disease is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1116, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA laws and regulations provide that if a veteran was exposed to Agent Orange during service, certain listed diseases, such as ischemic heart disease, to include coronary artery disease, are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  A veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  VA has interpreted the applicable regulation to mean that the presumption of service connection applies to those service members who physically set foot in the Republic of Vietnam.  See Haas v. Peake, 544 F.3d 1306, 1308 (Fed. Cir. 2008).

Here, treatment records reflect that the Veteran has been diagnosed with heart conditions, to include congestive heart failure and coronary artery disease.  More specifically, after complaints of chest pain, the Veteran underwent an exercise stress test in May 2001, where Dr. R.F. found that the test was positive for diagnostic EKG changes for ischemia.  A June 2001 letter from Dr. D.P. shows a diagnosis of congestive heart failure.  In that letter, Dr. D.P. further indicated that although another May 2001 exercise stress test did not show any ischemia, it did show that the Veteran had moderate to severe left ventricular dysfunction with an ejection fraction of 35%, noting that 60% was normal.  In a March 2009 VA treatment note, the Veteran was diagnosed with coronary artery disease and congestive heart failure.  

The Board notes that as defined by 38 C.F.R. § 3.309(e), ischemic heart disease includes, but is not limited to: acute, sub-acute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina.  See 38 C.F.R. § 3.309(e).  Note (2) of 38 C.F.R. § 3.309(e) indicates that for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  Id.

VA's Adjudication Manual instructs that a diagnosis of arteriosclerotic heart disease must be documented by objective testing.  See M21-1, III.iv.4.E.3.c. (updated March 3, 2017).  The Manual also provides that the actual test results do not need to be of record if the evidence indicates that the diagnosis was rendered by a competent medical professional and based on the results of an objective test.  See id.  The VA's Adjudication Manual further notes that symptoms of chest pain alone are not sufficient to support a clinical diagnosis of arteriosclerotic heart disease.  See id.

The above evidence reflects that the evidence in relative equipoise with regard to whether the Veteran has been diagnosed with an ischemic heart disease as defined in the applicable regulation.  The Veteran has had more than symptoms of chest pain.  Treatment notes include a diagnosis of coronary artery disease.  Dr. D.P. indicated that exercise stress testing showed moderate to severe left ventricular dysfunction.  This is enough to warrant the conclusion that the evidence is at least evenly balanced on this question.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, the Board finds that the Veteran has a current diagnosis of an ischemic heart disease, specifically coronary artery disease.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (benefit of the doubt doctrine applies to "any . . . point").  Therefore, the remaining issue is whether the Veteran served in Vietnam and is thus presumed to have been exposed to Agent Orange, which would warrant service connection on a presumptive basis for his coronary artery disease.

In this case, with the exception of a DD Form 214, the Veteran's service records were unavailable for review to assist in determining whether the Veteran served in Vietnam.  In addition, the Veteran's DD Form 214 does not specifically indicate that he served in Vietnam.  However, the Veteran's DD Form 214 does show that he had one year of foreign service with the USARPAC and received the Vietnam Service Medal and the Vietnam Campaign Medal.  The Board notes that the VA's Adjudication Manual instructs that receipt of the Vietnam Service Medal and the Vietnam Campaign Medal is not by itself sufficient proof of Vietnam service for the purpose of proving Agent Orange exposure.  See M21-1, IV.ii.1.H.1.g. (updated March 3, 2017).  However, as noted by the Veteran's attorney, the Adjudication Manual's indicates that the reason for these medals not being sufficient by themselves to show service in Vietnam is that they are given to service members who were stationed on ships offshore or flew high altitude missions over Vietnam.  See id.  Here, as persuasively argued by the Veteran's attorney, nothing in the Veteran's DD Form 214, especially in light of the Veteran's military occupational specialty (MOS) as an Army supply specialist (as reflected in his DD Form 214), indicates that he served aboard any ships or aircrafts while in service.  Thus, in this particular case, the Vietnam Service Medal and Vietnam Campaign Medal tend to show that the Veteran served in Vietnam.  Moreover, the Veteran's service records could not be located.  In these circumstances, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993).

In addition, in service connection cases, the Board must consider lay evidence in addition to the service records, and the places, types, and circumstances of service.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  In this regard, in various written statements, the Veteran has asserted that he served in Vietnam from 1968 to 1969.  Also, in an April 2011 statement, the Veteran's mother indicated that the Veteran was sent to Vietnam in 1968, and that she received correspondence from him while he was stationed in Vietnam on a monthly basis.

Neither the lay statements nor the DD Form 214 (to specifically include the aforementioned awards) definitively demonstrate that the Veteran had service in Vietnam.  However, both, when combined with the fact that the Veteran served a distinct period of service in the Pacific during the Vietnam War as an army supply specialist, are persuasive indicators that he served in Vietnam, as he claims.  As the lay statements in this regard are both competent and credible, the Board finds that the evidence is at least approximately balanced on this question.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, the Board finds that the Veteran served in Vietnam.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, the Veteran is presumed to have been exposed to Agent Orange.

As the Veteran has been diagnosed with coronary artery disease, and this disability is presumed service connected in veterans who were exposed to Agent Orange, entitlement to service connection for coronary artery disease is warranted.


ORDER

Service connection for coronary artery disease, due to Agent Orange exposure, is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


